IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 23, 2009
                                     No. 08-40861
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

AHMED S. SHABAZZ, also known as Clarence M. Hines,

                                                   Plaintiff–Appellant,

v.

J. B. SMITH,

                                                   Defendant–Appellee.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:07-CV-220


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Ahmed S. Shabazz appeals the denial of his motion under F ED. R. C IV.
P. 60(b) seeking relief from the judgment dismissing his 42 U.S.C. § 1983 action.
He also moves for the production of a transcript of a hearing at government
expense. Shabazz’s notice of appeal was timely only as to his Rule 60 motion
and does not enable review of the dismissal of his § 1983 action. See Edwards
v. City of Houston, 78 F.3d 983, 995 (5th Cir. 1996) (en banc). Shabazz argues
the merits of his underlying § 1983 claims but fails to show that denial of the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-40861

Rule 60(b) motion was “so unwarranted as to constitute an abuse of discretion.”
Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).
      Shabazz’s appeal is devoid of arguable merit and is thus frivolous. See
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Because it is frivolous, it is
DISMISSED. 5 TH C IR. R. 42.2. His motion for a transcript at government
expense is DENIED.       Shabazz is WARNED that filing future repetitive,
frivolous, or abusive actions, motions, or appeals will invite the imposition of
sanctions, including monetary penalties and limits on his access to federal
courts.




                                       2